Order entered September 24, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00560-CR

                          JOSE DAVID GUTIERREZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F16-23201-H

                                          ORDER
       The clerk’s record does not contain a finding that appellant is indigent in this case. The
reporter’s record was due August 10, 2019. Two days later, court reporter Sharyl Zeno informed
the Court she had not filed the record due to nonpayment. We then notified appellant by letter
dated August 12, 2019 and directed him to provide, by August 22, 2019, written verification he
had paid or made arrangements to pay for the reporter’s record or had been found entitled to
proceed without payment of costs. To date, the reporter’s record has not been filed; appellant
has not provided the written verifications as directed, nor has he corresponded with the Court
regarding the appeal. We ORDER the appeal submitted without a reporter’s record.
       Appellant’s brief is DUE October 24, 2019.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE